Capozzoli, J. P.
(concurring). I concur on constraint of Watts v. Swiss Bank Corp. (24 AD 2d 849) which settled the law of this case.
Tilzeb, Mabkewich and Nunez, JJ., concur with McNally, J.; Capozzoli, J. P., concurs in memorandum.
The judgment dated June 20,1969, is modified on the law and the facts to the extent of deleting the first, second, fourth, fifth and sixth decretal paragraphs, and to provide for delivery and payment of the securities and moneys of the joint custodian account to the ancillary administrator with the will annexed of the estate of Aris'tide Lanari, deceased, and all findings of fact and conclusions of law inconsistent with the opinion of this court filed herein are reversed, and as so modified affirmed, with $50 costs and disbursements to appellants. The appeal from the decision of June 3,1969, is dismissed, without costs and without disbursements. The decision is not appealable.
Settle order accordingly.